CLD-176                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 10-1300
                                   ___________

    TERRY FAISON WILLIAMS (on behalf of Louis T. Faison, Jr., deceased);
              VETA BELL FAISON; LOUIS T. FAISON, SR.

                                         v.

          U.S. PENITENTIARY LEWISBURG, PA, medical staff and guards;
                         UNION COUNTY CORONER

                    Terry Faison Williams; Louis T. Faison, Sr.,
                                   Appellants
                    ____________________________________

                  On Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                            (D.C. Civil No. 09-cv-01715)
                  District Judge: Honorable Thomas I. Vanaskie
                   ____________________________________

                      Submitted for Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 22, 2010

             Before: BARRY, FISHER and ALDISERT, Circuit Judges.

                              (Filed: April 28, 2010 )
                                    _________

                                    OPINION
                                    _________
PER CURIAM

       Terry Faison Williams filed a civil rights complaint in the United States District

Court for the Middle District of Pennsylvania, alleging that inadequate medical care led to

the allegedly “wrongful death” of brother, Louis T. Faison, while he was incarcerated in

USP-Lewisburg.1 She named as defendants the prison, its warden and staff, as well as the

Union County Coroner’s Office. With respect to relief, Williams asserted that “criminal

charges should be filed.” The District Court concluded that an individual may not sue to

compel officials to initiate an investigation or prosecution. In addition, the District Court

noted that Williams did not have standing because she did not suffer any direct injury,

determined that she could not proceed without a lawyer even if she was the administratrix

of her brother’s estate, and declined to exercise jurisdiction over any pendent state law

claims. Consequently, the District Court dismissed the complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). Williams appealed.2




       1
         Although Veta Bell Faison and Louis T. Faison, Sr., were also listed as plaintiffs
on the complaint, those individuals did not sign the complaint or submit motions to
proceed in forma pauperis. Therefore, the District Court deemed Williams the sole
plaintiff. Although Louis T. Faison has signed the notice of appeal, he does not
challenge his dismissal as plaintiff below.
       2
        The dismissal was without prejudice so that Williams could seek reconsideration
within 14 days if she was able to establish that she was the administratrix of her brother’s
estate. Because Williams did not seek reconsideration, the District Court’s order is final.
See Shapiro v. UJB Financial Corp., 964 F.2d 272 (3d Cir. 1992) (after 30-day period had
passed in which plaintiff was given leave to amend complaint, order had effect of
dismissing complaint with prejudice).

                                              2
       To have standing to bring a claim in federal court, a plaintiff must show, inter alia,

that she has “suffered an injury in fact - an invasion of a legally protected interest which

is (a) concrete and particularized; and (b) actual or imminent, not conjectural or

hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (citations and

internal quotations omitted). It is well-established that “a private citizen lacks a judicially

cognizable interest in the prosecution or non-prosecution of another.” Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973). Because Williams requested only criminal

prosecution of those allegedly responsible for her brother’s death, her claims are not

cognizable.

       Therefore, we conclude that this appeal presents no substantial question, and we

will summarily affirm.3 See Third Cir. LAR 27.4; I.O.P. 10.6.




       3
       Williams’ request for appointment of counsel, her Motion to Purchase
Transcripts, and her request for disclosure of “documentation and tests” are denied.

                                               3